After Remand from the Supreme Court.

ROBERTSON, Presiding Judge.
The prior judgment of this court, reversing and remanding this cause to the trial court, has been affirmed but remanded with instructions by the Supreme Court of Alabama. Ex parte Dyas, 683 So.2d 974 (Ala.1996). Pursuant to the instructions to this Court on remand, the trial court is directed to disregard the suggestion of this Court in its opinion dated August 11, 1995, that $1,542 per month appears to be the maximum child support award. Accordingly, the judgment of the trial court is reversed, and the cause remanded for further proceedings.
REVERSED AND REMANDED.
THIGPEN, YATES, MONROE, and CRAWLEY, JJ., concur.